 

Case 20-10343-LSS Doc5259 Filed 06/08/21 Page1of2

The Honorable Justice Lauri Selber Silverstein

BSA Bankruptcy Case | [EF n
824 Market Street oo
6" Floor 2021 JUN-8 AM IO: iT

Wilmington, DE 29801

JS BANKRUPT
June 2, 2021 STRICT OF ey four:

RE: Abused in Scouting — A Wife's Perspective
Claim #SA

Dear Justice Silverstein,

I would like to give you a brief insight as to how the events occurring several decades ago involving
my husband, Thomas Stephens, and a local Boy Scout Troop affected my husband's quality of life.

We met in the spring of 2014 and were married in December, 2014. My husband was 67 at the time,
and I was 57.

As we started our lives together, I had a strong sense of a dark place inside my husband. My husband
had told me bits and pieces of his history. He had quit school in the ninth grade because he was being
bullied; he moved to live and work with his older brother soon thereafter. My husband tried using
alcohol to absorb his pain. He had used food to give himself comfort, causing major obesity. My
husband had several failed relationships including three prior marriages, all three of which caused him
to be widowed. He had truly given up on life.

My husband's siblings verified what I had been told. Each sibling verified my husband had been down
a difficult and long road; however, they didn't know what had caused him to take the path he did.

When we married, my husband and I made an agreement that we could accomplish anything if we
worked together. Upon occasion, my husband would become extremely quiet - deep in his own
thoughts about something I knew nothing about, obviously triggered by something I did not know.
When I would ask him where his thoughts were, he would look off in the distance and quietly say, “no
where”.

I kept asking myself, “What was I missing?” My own self-doubt and insecurities starting creeping in. |
felt our marriage was self-destructing and I could do nothing to stop it. I didn’t know what was causing
the growing distance between us, and my husband would not talk about what ever the issue was. My
feelings of inadequacy and looming failure in our marriage caused me to have inner anger and self-
doubt, which at times, I redirected towards my husband, making him feel even more incompetent as a
husband. It was like riding an emotional roller coaster on a daily basis.

I trusted that my husband was committed to having a permanent marital relationship with me; however,
there were times I questioned if either of us knew what an emotionally intimate relationship was. My
husband was a peace keeper, never rocking the boat. I was a temperamental female wanting to know all
the answers. I was definitely not like his previous wives.
   

Case 20-10343-LSS Doc5259 Filed 06/08/21 Page 2 of 2

Six years into our marriage, as we were watching television one evening, a commercial came on about
the abuse case involving the Boy Scouts of America. I made the comment to my husband that |
wondered how many hundreds, if not thousands, of boys had been abused after joining what was
supposed to be a trustworthy organization. My husband did not respond.

When | looked up at him, awaiting his answer, | saw my husband's head was down, his eyes were
tightly closed and tears were streaming down his face. I reached for his hand. I could see my husband
was trying his hardest to hold his emotions in check. He slowly took my hand and squeezed hard. His
voice was barely audible as he said, “I was one”. It all made sense to me immediately.

That was the night my husband's dark place came to light. That was the night my husband chose to start
talking about the abuse he had experienced at the hand of his Scout Leader, over 65 years ago. It took
my husband massive internal strength to reveal his vulnerability. He had carried his burden inside all
these years, never disclosing his abuse to anyone.

I revisited our past conversations and realized my husband had been masking his true emotions. He
had been internalizing the after affects of his abuse for so long it felt “normal” to him. He had been
bearing the burden of adult betrayal since childhood; and, his feelings were valid. As his wife, I needed
to understand (and periodically remind myself) that he needed support, not judgment.

I want to emphasize Boy Scout abusers not only abused their young troop members, they also abused
future husbands, wives, and families. What is the penalty for an organization who minimizes such
atrocities? How many times will abuse victims be required to relive their trauma? When will the abuse
victims be allowed to start their healing process?

You have my utmost respect for attempting to make equitable decisions in this case. It is my hope a
resolution can be reached in the near future so the healing process can begin. We will get through this.

Sincerely,
